 214DECISIONSOF THE NATIONALLABOR RELATIONS BOARDInternationalUnion of Operating Engineers, LocalNo. 3 (Kasler Corporation)andRodney S. But-terfield.Case 27-CB-2309April 12, 1990DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSDEVANEY AND OVIATTOn November 17, 1986, Administrative ^ LawJudge Gerald A. Wacknov issued the attached de-cision.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed an an-swering brief.'The National LaborRelationsBoard hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions only to the extent consistent with thisDecision and Order.The facts, as set forth in the stipulated record,are as follows. Kasler Corporation (the Employer)isengagedin highway construction. Rodney But-terfield commenced working for the Employer onApril 1, 1985.2 Butterfield was a supervisor withinthe meaningof Section 2(11) of the National LaborRelationsAct at all times while working for theEmployer. About June 3, Butterfield, a member oftheRespondent, requested and received a with-drawal card from the Respondent.3 On June 7,Butterfieldbeganworking at the Employer'sproject in Nephi, Utah.Butterfield recollected only the following occa-sions in which he handled "personal" problems ofemployees while at the Nephi project: (1) approxi-mately 3 weeks before the end of the Nephi projectButterfield granted an employee's request to leavethe Nephi job before it ended so that the employeecould take another job with the Employer; (2) anemployee complained to Butterfield about fumesfrom the concrete-curing machine on which heworked, and Butterfield transferred him to anotherposition; and (3) Butterfield granted an employee'srequest to leave work early for personalreasons.When the Employer's Nephi project began, theRespondent asserted that the Employer was boundby an earlier project agreement,signed onJune 28,iThe General Counsel has moved to strike certain factual assertions inthe Respondent's brief.We grant the General Counsel's motion to theextent that the factual assertions are not supported in the stipulatedrecordzAll dates are in 1985 unless otherwise indicatedA request for a withdrawal card is not a request to resign from theRespondent,but rather is a request to be excused from paying dues be-cause an individual no longer is "working atthe craft "1984, that covered another project in Utah. Whenthe Employer refused to extend this agreement tothe Nephi project, the Respondent began picketingthe Nephi jobsite about May 23, and continued topicket the jobsite until August 15. At all relevanttimes Butterfield continued to work at the Nephiproject and performed only a minimal amount ofstruck work.On May 28, the Employer filed an RM petition,and an election was held on August 16.4 The Re-spondent Union failed to receive a majority of thevotes.On July 26, a union member filed an internalunion grievance againstButterfield for working atthe craft while on withdrawal and for workingcontrary to a declared strike. By letter dated July26, Butterfield was advised of the charges and wasinvited to answer them. On August 21, Butterfieldreceived letters from the Respondent advising himof the procedural steps that had occurred regardingthe charges. On October 16, Butterfield received aletter from the Respondent directing him to appearat a trial on December 4.Butterfield informed the Respondent on Novem-ber 9 that the charges against him should bedropped because he was a supervisor. On learningthis, the Respondent decided to read both chargesat the trial but then to withdraw the charge alleg-ing that Butterfield worked behind the picket line,because of possible legal problems arising from hisalleged supervisory status.Butterfielddidnotappear at the December 4 trial. Both charges wereread at the trial and then the Respondent informedthe membership that it was dropping the charge re-garding Butterfield'sworking behind the picketline.The membership found Butterfield guilty ofperforming craft work while on a withdrawal cardand fined him.The RespondentsentButterfield a form letterdatedDecember 18 informing him that he was"found guilty as charged." Butterfield was not in-formed that the charge regarding his workingbehind the picket line had been dropped.The Respondent had ceased picketing the Em-ployer's Nephi project on August 15. The Employ-er did not have another project in Utah from No-vember 1, 1985, when the Nephi project ended,untilMay 15, 1986, when it began the Lake Pointproject.On May 23, 1986, the Respondent beganpicketing the Lake Point project with signs stating"Kasler on Strike. Operating Engineers Local 3."4The Employer originally included Butterfield on the voter eligibilitylist,but immediately prior to the election the parties agreed to his exclu-sion.The Respondent contends,however, that it agreed to Butterfield'sexclusion not because it believed that he was a supervisor,but because itbelieved that he would not vote in favor of the Respondent.298 NLRB No. 18 OPERATING ENGINEERS'LOCAL 3 (KASLER CORP.)215The judge found that the Respondent had violat-ed Section 8(b)(1)(B) of the Act by processing in-ternal union charges and levying a fine against But-terfield, a supervisor-member, on the basis that itsconduct would tend to restrain and coerce the Em-ployer in its selection of representatives "for thepurpose of collective bargaining or the adjustmentof grievances."5 The judge stated that the exactnature of an individual's authority to bargain withtheUnion or to adjust grievances is immaterial,provided that the individual is a supervisor withinthe meaning of Section 2(11) of the Act. The judgethen concluded that because Butterfield's supervi-sory status was admitted, the Respondent's argu-ment that he did not possess the requisite 8(b)(1)(B)authority was without merit, citingElectricalWork-ers IBEW Local 340 (Hulse Electric),273 NLRB428,438-439 (1984), andTeamstersLocal 296(Northwest Publications),263 NLRB 778, 779 fn. 6(1982). Thus, in so concluding, the judge implicitlyreliedon the since-repudiated "reservoir doc-trine."6The Supreme Court inNLRB v. Electrical Work-ers IBEW Local 340 (Royal Electric),481 U.S. 573(1987),which issued after the judge's decision, ex-plicitly rejected the reservoir doctrine, finding thatSection 8(b)(1)(B) protects only those individualswho actually perform grievance adjustment or col-lective-bargaining duties, rather than all supervi-sors. Thus, an examination of a supervisor's author-ity and conduct is necessary to determine whetherthe individualis an 8(b)(1)(B) representative.In the instant case, Butterfield could recall onlythree examples, recited above, which could, evenarguably,have demonstrated his authority tohandle personnel problems. We find that the Gen-eral Counsel has failed to establish on the evidencehere that Butterfield possessed sufficient authorityto adjust grievances within the meaning of Section8(b)(1)(B). Thus, we note the limited nature of theexamples and the sporadic exercise of what author-ityButterfield had, and the, absence of evidencethat Butterfield regularly adjusted grievances. Fur-ther, it was not shown that Butterfield was theonly employer representative available at the job-site to adjust grievances if and when, they arose.?5Sec 8(b)(1)(B) of the Act provides:It shall be an unfair labor practice for a labor organization or itsagents-(I) to restrain or coerce. . . (B) an employer in the selec-tion of his representatives for the purposes of collective bargainingor the adjustment of grievances.5Under the"reservoir doctrine,"the term "representative for the pur-poses of collective bargaining or the adjustment of grievances" was inter-preted broadly to include all supervisors within the meaning of Sec.2(11), on the ground that they form the logical "reservoir"from whichthe employer is likely to select representativesHulse Electric,above at439' Cf.St.Louis Bridge Construction Co.,297 NLRB 485, 487 (1989).Member Devaney here does not rely on this point He notes thatin St.In concluding that the minimal authority exercisedby Butterfield is not sufficient to establish that hewas an 8(b)(1)(B) representative, we find this casedistinguishable from cases in which there similarlywas no collective-bargaining agreement, but the al-leged 8(b)(1)(B) representative regularly resolveddisputes, such- as wage disputes, that would clearlybe contractualgrievancesunder any collective-bar-gaining agreement." Here, the possibility that theminimal power exercised by Butterfield would con-stitute grievance-adjustment authority if there werea collective-bargaining agreement is too tenuous toform the basis for a finding that Butterfield was an8(b)(1)(B) representative.Based on all the above, we conclude that Butter-field's limited and irregular exercise of any such au-thority is insufficient tomake him an 8(b)(1)(B)representative.9 Accordingly, we reverse the judgeand dismiss the allegation that the Respondent vio-lated Section 8(b)(1)(B) of the Act by discipliningsupervisor-member Butterfield.ORDERThe complaintis dismissed.Louis Bridge,unlike here, the employer,through the individual found tobe an 8(b)(1)(B) representative,had actually resolvedgrievances at thejobsitewhich would have been contractual grievances had a contractbeen in effect.8 SeeSt.LouisBridge,above;Teamsters Local 379 (J. H. McNamara),284 NLRB 1413 fn. 1 (1987).9Additionally,in fight of our disposition of this case,we find it unnec-essary to pass on the issue of whether the Respondent still desired to rep-resent the Employer's employees subsequent to the August 16 election.Michael T. Pennington, Esq.,for the General Counsel.Lawrence B.Miller,Esq.,of San Francisco, California,for the Respondent.DECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge.The charge was filed on 4 March 1986 by Rodney But-terfield, an individual. Thereafter, on 16 April 1986, theRegional Director for Region 27 of the National LaborRelationsBoard (the Board) issued a complaint andnotice of hearing alleging a violation by InternationalUnion of Operating Engineers, Local No. 3 (Respond-ent) of Section 8(b)(1)(B) of the National Labor Rela-tions Act (the Act). An amended charge was filed on 21July 1986, and an amendment to complaint was issued bytheRegionalDirector the same date. Respondent'sanswer to the complaint denies the commission of anyunfair labor practice.On 4 September 1986, the parties entered into a stipu-lation for submission this matter to the administrativelaw judge. Thereafter, the General Counsel and Re-spondent have filed briefs. 216DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn the entire stipulated record, and based on my con-sideration of the briefs submitted, I make the followingFINDINGS OF FACT1.JURISDICTIONKasler Corporation(Kasler or the Employer)is a Cali-fornia corporation engaged in highway construction. Itmaintains its principal office and place of business inCalifornia and also has a place of business located inNephi,Utah.In the course and conduct of its Utah busi-ness operations the Employer annually purchases and re-ceives goods, materials,and services valued in excess of$50,000 directly from points outside the State of Utah.It is admitted,and I find,that the Employer is now,and has been at all times material herein,an employerengaged in commerce within the meaning of Section2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is admittedthatRespondent is, and has been at alltimesmaterial herein,a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The IssuesThe principalissue raisedby the pleadings is whetherthe Respondent has violated Section 8(b)(1)(B) of theAct by processing an internal union charge against a su-pervisor-member, and by levying a fine against him forreasons proscribed by the Act.B. Statementof FactsSince 1 April 1985, when he went to work for theEmployer, Rodney Butterfield has been a statutory su-pervisor within the meaning of Section 2(11) of the Act.His initial employment was at a project outside the Stateof Utah. Butterfield, a member of Respondent, requestedand received a withdrawal card from the Union on about3 June 1985. A request for a withdrawal card is not arequest to resign from the Union. Rather it is a requestto be excused from paying dues because an individual isno longer "working at the craft." On 7 June 1985 Butter-field began working at the Employer's project at Nephi,Utah.His authority as a supervisor on the Nephi project al-lowed him to handle personnel problems of employeesunder his supervision as shown by the following exam-ples,which are the only examples Butterfield is able torecollect:(a)About 3 weeks before the end of the Nephiproject an employee asked Butterfield for permis-sion to leave that job before it ended for personalreasons so that the employee could take another jobwith Kasler Corporation which would keep himemployed through the winter months. Butterfieldgranted this request.(b)An employee at the Nephi job complained toButterfield regarding the fumes from the concretecuring machineon which he worked and Butter-field transferred him to another position.(c)An employee at Nephi asked Butterfield forpermission to leave work early for personal reasonsand permission was granted.When the Nephi project was starting, the Respondenttook the position that the Employer was bound by theterms and conditions of a project agreement, signed on28 June 1984, covering another project in Utah. Whenthe Employer refused to extend the terms of the projectagreement to the Nephi job, the Respondent caused pick-ets to be placed at the jobsite on or about 23 May 1985.The Respondentcontinuedto picket the job until 15August 1985. At all relevant times Butterfield continuedtowork on this project and has performed only a mini-mal amount of struck work.On 28 May 1985, Kasler filed an RM petition with theBoard.After a hearing, a Decision and Direction ofElection was issued. The Employer originally includedButterfield on theExcelsiorvoter eligibility list, but theparties agreed to his exclusion immediately prior to theelection.' The election was held on 16 August 1985, theballotswere counted on 23 August 1985, and the Re-spondent failed to receive a majority of votes.On 26 July 1985 a union member filed an internalunion grievanceagainstButterfield for working at thecraftwhile on withdrawal, and for working contrary toa declared strike. Butterfield was so advised by letterdated 26 July 1985 and was invited to answer thecharges. On 21 August 1985 he received letters from Re-spondent's representatives advising him of the proceduralsteps that had transpired regarding the Respondent's con-sideration of the matter. On 16 October he received aletter from Respondent notifying him of the charges filedagainst him by the president of Local 3, as instructed bythe executive board, and directing him to appear at atrial on 4 December 1985.On 9 November 1985 Butterfield wrote the Union andstated that the charges should be dropped because hewas a supervisor. When Respondent's district representa-tive,Don Strate, received a copy of Butterfield's letterhe called Respondent's house counsel, Lawrence Miller,and requested legal advice regarding the matter. Strateand Miller decided that Strate should read both chargesat the trial scheduled for 4 December 1985, but thatStrate should then withdraw the charge regarding But-terfieldworking behind the picket line because of possi-ble legal problems arising from Butterfield's allegedstatus as a statutory supervisor.Butterfield elected not to appear at the 4 December1985 trial.At the trial the full charges were read andthen, as previously mentioned, Strate advised the mem-bership that he was dropping the charge regarding But-terfieldworking behind the picket line because of possi-ble legal problems if Butterfield was in fact a statutorysupervisor. The members then found Butterfield guilty of'However, the Respondent maintains that it agreed to his exclusionnot because of its belief that Butterfield was a supervisor,but because itbelieved that Butterfield would not vote in favor of the Respondent. OPERATINGENGINEERSLOCAL 3 (KASLERCORP.)217performing the work of an engineer while on a with-drawal card and Butterfield was fined.In a form letter from the Respondent dated 18 Decem-ber 1985, Butterfield was informed that he was "foundguilty as charged." He was not informed that the portionof the charge regarding his working behind a picket linehad been dropped.It is the intent and practice of the Union that an indi-vidual, even if a foreman or a superintendent above therank of foreman, is not entitled to a withdrawal card aslong as he is working on a job where operating engineerswork is being performed and he is receiving fringe bene-fitsor their equivalent, whether or not set forth in aunion contract, on his check. In this regard, the stipulat-ed record shows that Butterfield was receiving an hourlywage rate which was $1 per hour higher than that of apaving operator in the Operating Engineers Local UnionNo. 12 "Master Agreement for Southern California," andwas also receiving the equivalent of the contract fringebenefits in the amount of $7.38 per hour.C. Analysis and ConclusionsThe complaint alleges that Respondent violated Sec-tion 8(b)(1)(B) of the Act by initiatingand processing in-ternal union charges against a supervisor-member forcrossinga picket line in order to perform supervisoryrather than rank-and-file duties. Such conduct is clearlyviolative of the Act.Operating Engineers Local 501 (Pe-tersonMffg).,269NLRB 685 (1984),Columbia Typo-graphical Union 101 (Washington Post),242 NLRB 1079(1979).The exact nature of an individual's authority to bar-gain with the union or adjust grievances is immaterial,provided that the individual is a supervisor within themeaning of Section 2(11) of the Act. Thus, as Butter-field's supervisory status is admitted, the Respondent'sargument that he does not possess the requisite authorityiswithoutmerit.ElectricalWorkers Local 340 (HulseElectric),273NLRB 428, 438-439 (1984);TeamstersLocal 296 (Northwest Publications),263 NLRB 778, 779fn. 6 (1982), enfd. 730 F.2d 768 (9th Cir. 1984).The Respondentargues,however, that Butterfield wasnot fined for crossing and working behind the picketline, as this charge against him was withdrawn after theUnion became aware that he was contending he was asupervisor. Rather, Butterfield was found guilty of vio-lating the Respondent's prohibition against working inthe trade and receiving union wages and benefits, wheth-er as a supervisor or rank-and-file employee, when on awithdrawal card. The General Counsel maintains that,assuming arguendo, the Respondent's legitimate right tofine Butterfield for this reason, Butterfield was never soadvised that the picket line charge against him had beendropped or that he had not been found guilty of such acharge.Thus,whileworking as a supervisor on theproject from 26 July through 1 November 1985, the datewhen the Nephi project was completed, Butterfield wasonly aware that the Union was processing both chargesagainst him,and that he was requested to appear at atrial on4 December.Obviously, the aforementioned conduct on the part ofRespondent would tend to restrain or coerce the Em-ployer within the meaning of Section 8(b)(1)(B) of theAct. Nor do the Respondent's beliefs, motive, or goodfaith operateas a defenseto the foreseeable consequencesof its affirmative conduct, namely the processing ofcharges againstButterfield for working behind a picketline.ElectricalWorkers IBEW Local 46 (PAC, Inc.), 273NLRB 1357 (1985);WisconsinRiverValleyCouncil(SkippyEnterprises),211NLRB 222, 227 (1974), enfd.532 F.2d 47 (7th Cir. 1976).CitingNLRB v. Electrical Workers IBEW Local73, 714F.2d 870 (9th Cir. 1980), andNLRB v. Electrical WorkersIBEW Local 340,780 F.2d 1489 (9th Cir.1986),Re-spondent argues that after it lost the representation elec-tion on 16 August 1985 it was no longer interested inrepresenting the Employer's employees, and ' that thereaf-ter the processing of thecharges againstButterfieldcould no longer be considered coercive. However, it ap-pearsthat currentBoard law isto the contrary and theBoard has specifically refrained from following the ap-proach of the Ninth Circuit.Musicians Local 655 (RoyalPalm Theatre),275 NLRB 677 (1985). Moreover, wheth-er theRespondent has ceased to be interested in repre-senting the Employer's employees is far from clear.Thus, the parties stipulated that the Employer did nothave another paving project in Utah from 1 November1985, the date the Nephi project ended, until 15 May1986 when it started the Lake Point job; and on 23 May1986 the Respondent began picketing the Lake Pointproject with picket signs stating, "Kasler on Strike. Op-erating EngineersLocal 3."The Respondent argues that even if certain of its con-duct is violative of the Act, for the reasons discussedabove, the fine imposed on Butterfield for "performingthe work of an Engineer while on a withdrawal card"was lawful, and had nothing to do with his supervisorystatuswhile working at the Nephi project. Rather thiswas an internal union matter unrelated to Respondent'srelationship with Kasler.InCarpenters Local 14 (Kaplan Properties),217 NLRB202 (1975), the Board stated:We recognize that a union's discipline of a supervi-sor-member falls outside the proscription of Section8(b)(1)(B)where the offense occasioning the disci-pline involves a matter purely of internal union ad-ministration, unrelated, either directly or indirectly,to any dispute between the union and the employer.[Footnote omitted.]The two charges against Butterfield cannot be readilyseparated under the circumstances of this case. When theRespondent determined that the charge for working con-trary to a declared strike should be dropped because ofButterfield's alleged supervisory status, it did not soinform him and request that he reply to the remainingcharge.Moreover, the Respondent appears to have har-bored serious doubts about Butterfield's supervisorystatus and it is significant that at the trial on 4 Decemberboth charges were read to the tribunal prior to the onecharge being dropped because of Butterfield's alleged su-pervisory status. It is reasonable to assume that such aprocedure could have a prejudicial effect upon the tribu- 218DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnal's determination or at least upon the extent of the fineimposed.,While under othercircumstancesthe fine leviedagainstButterfieldmay have been proper, I concludethat the stipulated record warrants the fording that thefore imposed upon him was at least indirectly related tothe dispute between the Respondent and Kasler, and thattherefore it is violative of Section 8(b)(1)(B) of the Act,as alleged.CONCLUSIONS OF LAW1.Kasler Corporation is and has been at all times ma-terial herein an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2.The Respondent is, and has been at all times materi-alherein, a labor organization within the meaning ofSection 2(5) of the Act.3.Rodney Butterfield has been atall timesmaterialherein a representative of an employer, Kasler Corpora-tion, for the purposes of collective bargaining and theadjustment of grievances.4.The Respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8(b)(1)(B) of the Actby restraining and coercing an employer in the selectionof his representatives for the purposes of collective bar-gaining and the adjustment of grievances.5.The Respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8(b)(1)(B) of the Actby restraining and coercing an employer in' the selectionof his representatives for the purposes of collectivebcrgaining and the adjustment of grievances by process-ing internalunion chargesagainstRodney Butterfield, byholding a trial on such charges, and by levying a fineagainst him.6.The unfair labor practices described above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYSince I have found that the Respondent has engagedin unfair labor practices within the meaning of Section8(b)(1)(B) of the Act, I shall recommend to the Boardthat the Respondent be ordered to cease and desist fromengaging in such unfair labor practices.I shall also rec-ommend to the Board that the Respondent be ordered totake certain affirmative action in order to effectuate thepolicies of the Act.[Recommened Order omitted from publication.]